DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed November 13, 2020.  Claims 1-4, 11-14 and 21-22 are presently pending and are presented for examination. 

Allowance of the claims
The following is a statement of reasons for allowance of the claims.

The features of wherein the encoded navigation route comprises a plurality of path segments and each of the plurality of path segments is defined by two ends and comprises a midpoint disposed between the two ends, wherein the encoded navigation route comprises a routing sequence of the midpoints of the plurality of path segments, the plurality of path segments having geographic data for  each of the plurality of path segments along the encoded navigation route, when considered in view of other claim features renders the claims, as well as their dependents, novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669